Citation Nr: 1800661	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  17-34 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left knee condition, to include as secondary to service-connected right knee disabilities. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel 

INTRODUCTION

The Veteran served in the United States Army from January 1957 to January 1959.

This matter comes before the Board of Veterans' Appeals Board (Board) from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing in September 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The preponderance of the evidence reflects that the Veteran's left knee disability was caused by or aggravated by his service-connected right knee disabilities. 


CONCLUSION OF LAW

The Veteran's left knee disability was proximately due to, the result of, or chronically aggravated by a service-connected disability.  38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  To establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2017); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disability or injury.  38 C.F.R. § 3.310(a) (2017).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(a) (2017); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

To establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).   

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Second, the Board must determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record. 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2017).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 4 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board acknowledges that the Veteran was in a car accident in service where his knees hit the dashboard.  The Veteran has been service-connected for his right knee disabilities and now seeks service connection for his left knee.  The Veteran received a VA examination in November 2012 where the examiner opined the Veteran's left knee was not proximately due to or the result of his right knee injury.  The VA examiner opined that the degenerative changes in his left knee were "consistent with the biology of aging."

However, the evidence of record also contains evidence from the Veteran's private doctor and the Veteran's lay statements.  In a February 2013 opinion, the Veteran's private doctor noted that because he favored his right knee in activities of daily living the Veteran put excess stress on his unaffected knee.  At his Board hearing in September 2017, the Veteran stated that his left knee had hurt since service.  The Veteran stated that though his Service Treatment Records do not reflect complaints for his left knee, he felt pain in his left knee after his in-service car accident.  Furthermore, the Veteran credibly testified that because of the issues with his right knee he used his left knee for all the heavy lifting and favored his left knee.

Accordingly, the Board finds service connection is warranted.  While the Board considers the November 2012 VA examination, the Board finds the rationale provided was inadequate.  The November 2012 VA examiner only opined that the Veteran's left knee disability was not the result of his right knee injury, but failed to address whether his left knee was aggravated by his right knee.  Conversely, the Veteran's private doctor's February 2013 opinion discussed how the Veteran's left knee was aggravated by his right knee as the Veteran favored his right knee.  The Board also considers the Veteran's statements discussing the continued problems he has had with his left knee.  Therefore, the Board affords lower probative weight to the November 2012 VA examination than to the February 2013 private opinion and the Veteran's lay statements.

Thus, the Board finds the preponderance of evidence weighs in favor of the Veteran's claim.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  Accordingly, the Board finds secondary service connection of the left knee disability to his right knee disabilities is warranted.  


ORDER

Entitlement to service connection for a left knee disability is granted. 



____________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


